El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
¿Es válido el embargo de fondos de la Autoridad de Acueductos y Alcantarillados para satisfacer una sentencia final y firme en su contra? ¿Existe algún remedio alterno?
HH
En 1992 las compañías Librotex, Inc. (en adelante Li-brotex) y la Librería y Editorial Lea, Inc. (en adelante Lea, Inc.) obtuvieron una sentencia contra la Autoridad de Acueductos y Alcantarillados (en adelante Autoridad) por $2,407,232. Final y firme el dictamen, en ejecución, solici-taron el embargo “de cuentas bancarias, y/o efectivo o fon-dos en poder de terceros y/o efectivo localizado en las ofici-nas y/o sucursales de la [Autoridad]”. Apéndice II, pág. 1. Dictada la correspondiente orden por el Tribunal Superior, Sala de San Juan (Hon. Carmen Celinda Ríos, Juez), Li-brotex y Lea, Inc. comenzaron a ejecutarla en el Citibank, N.A., sobre $435,354.91. Con urgencia, la Autoridad com-pareció ante el tribunal e impugnó su validez. Adujo que eran bienes públicos pertenecientes a una entidad guber-namental, revestidos de un interés público de tal magnitud que impedía que fuesen embargados, aun en la ejecución de sentencia.
Como consecuencia, el referido foro de instancia dejó sin efecto la orden. Subsiguientemente, previa vista en recon-sideración, mantuvo su dictamen. Resolvió que en las cir-*940cunstancias de este caso era “inescapable la conclusión de que el embargo en cuestión afecta[ba] fondos públicos des-tinados a fines esenciales”. Apéndice IV, pág. 6. Es decir, creaba “una consecuencia de no menor envergadura, [puesto que interfería] con las funciones de la Autoridad”. íd.
No conforme, a solicitud de Librotex y Lea, Inc., revisamos.
HH HH
En esencia, los peticionarios sostienen que el tribunal de instancia incidió al dejar sin efecto el embargo.
Aducen que al crearse la corporación pública deman-dada, la Asamblea Legislativa le confirió autonomía fiscal y operacional respecto con el Gobierno Central que le con-cedía, en consecuencia, una forma corporativa y poderes suficientes para operar como un negocio privado. Argu-mentan que la Ley de Acueductos y Alcantarillados de Puerto Rico le reconoció, primero, la facultad de demandar y ser demandada, con la intención clara de la legislatura de que estuviese sujeta a procedimientos judiciales como cualquier empresa privada y, segundo, que así creada —en cuanto a dicha corporación— el Estado renunció a la inmu-nidad soberana y, por consiguiente, a la protección que dis-fruta contra los embargos. Invocan a F.H.A. v. Burr, 309 U.S. 242 (1940), seguido en Mackey v. Lanier Collection Agency & Serv., 486 U.S. 825, 834 esc. 9 (1988), y en Primate Protection League v. Tulane Ed. Fund, 500 U.S. 72 (1991), y aplicado originalmente por este Foro en Arraiza v. Reyes; León, Interventor, 70 D.P.R. 614, 615 (1949).
A su amparo, argumentan que la Autoridad —como cuerpo corporativo autónomo con una estructura análoga a la de una corporación privada— está sujeta incondicional-*941mente a los procedimientos judiciales de embargo. No tiene razón.
Ciertamente, la Ley Núm. 40 de 1ro de mayo de 1945, según enmendada, 22 L.P.R.A. see. 141 et seq., concedió a la Autoridad, en lo pertinente, la facultad para “demandar y ser demandada como tal corporación, excepto que no podrá ser demandada por daños y perjuicios causados por la impureza, irregularidad o insuficiencia real o alegada del agua servida por ella y excepto que no se permitirá la venta judicial de propiedades de la Autoridad”. (Énfasis suplido.) 22 L.P.R.A. sec. 144(c).
No obstante, aunque es una realidad que las corporaciones públicas —como la Autoridad— operan de forma autónoma, “éstas no pierden su cualidad de instrumentalidad gubernamental, creada para responder a propósitos de utilidad pública”. (Énfasis suplido.) Commoloco of Caguas, Inc. v. Benitez Díaz, 126 D.P.R. 478, 491 (1990). En ese sentido, la Ley de Acueductos y Alcantarillados de Puerto Rico dispone que “[e]l ejercicio por la Autoridad de los poderes conferidos por las secciones 141 a 161 de este título se estimará y juzgará como una función gubernamental esencial”. (Énfasis suplido.) 22 L.P.R.A. see. 142. Más aún, “los fondos con que opera la entidad se consideran como públicos, independientemente de que éstos no pa-sen a formar parte del presupuesto del Estado”. Commoloco of Caguas, Inc. v. Benitez Díaz, supra, pág. 493. Compárese, Municipio de Mayagüez v. Rivera, 113 D.P.R. 467 (1982).
A tono con ese diseño, hemos resuelto que la Legislatura ha otorgado poderes operacionales suficientes a la Autoridad como para considerarla “tan sujeta a procedimientos judiciales como en circunstancias análogas lo estaría cualquier empresa privada, siempre que no interfiera con la ejecución de sus funciones ejecutivas”. (Énfasis *942suplido.) Arraiza v. Reyes; León, Interventor, supra, pág. 618.
HH t — I HH
En este caso, los peticionarios, como acreedores de la Autoridad, alegan que el embargo hasta la cantidad de $2,514,650.80 no desviaría fondos públicos hacia fines aje-nos a las responsabilidades que tiene la Autoridad, puesto que se le estaría obligando a cumplir con una responsabi-lidad que contrajo ex delicto. No podemos avalar dicho enfoque.
Tomamos conocimiento judicial de la grave crisis financiera por la cual atraviesa la Autoridad debido al cúmulo de múltiples factores; entre ellos, la sequía que desde hace un (1) año, casi de forma ininterrumpida, ha aquejado al país. Autorizar el embargo interrumpiría el ya afectado servicio vital que dicha entidad de utilidad pública presta al pueblo de Puerto Rico. La suma que ha de ser embargada es considerablemente alta. Si bien reconocemos que los peticionarios son acreedores por sentencia de la Autoridad, las consecuencias extraordinarias que el embargo tendría sobre dicha entidad requieren que reconozcamos esta protección. No incidió, pues, el tribunal de origen al dejar sin efecto el embargo.
Ahora bien, lo expuesto no significa que las peticiona-rias carezcan de remedio alguno y estén ad perpétuam a la merced y exclusiva voluntad de la Autoridad. Una cosa es el embargo de sus fondos operacionales, con el consabido trastoque inmediato que representa, y otra que, como re-medio compatible alterno de carácter equitativo, simultá-neamente ordenemos al Director Ejecutivo, a la Junta de Gobierno de la Autoridad y a los demás funcionarios con-cernidos a que en el próximo presupuesto funcional de la Autoridad se incluya una partida para satisfacer la totali-dad de la sentencia que nos ocupa, más los intereses de-*943vengados hasta el momento cuando se realice su pago. En-tendemos que este remedio haría justicia cumplida a los peticionarios, a la vez que mantendría a la Autoridad libre de gravosas y monumentales cargas inmediatas que po-drían desestabilizar su importante gestión pública, princi-palmente hoy que vivimos un momento de crisis en la su-ficiencia de los abastos de agua. “Las aportaciones de la labor judicial al conglomerado social se reconocen fácil-mente en tiempos de crisis y cambio social en los que, al cuestionarse la vigencia de ciertas normas generales, se impone una mayor dosis de creatividad y remodelación de la materia jurídica.” A. Díaz Suárez, Los jueces ante la crisis de la justicia, 523 Rev. Gen. Der. 1669, 1673 (1988).

Se dictará la sentencia correspondiente.

El Juez Asociado Señor Rebollo López emitió una opi-nión concurrente, a la cual se unió la Juez Asociada Señora Naveira de Rodón. El Juez Asociado Señor Hernández Denton emitió una opinión concurrente y disidente.